Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claims 10, 11, and 15 are objected to because of the following informalities:  Claims 10, 11, and 15 depend on themselves. For the purpose of examination, claims 10 and 11 are interpreted as depending on claim 1, and claim 15 is interpreted as depending on claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Molloy et al. (2016/0111082) in view of Yanagihara (2012/0166192).
 recognizing whether a user has selected a remote endpoint to receive the text generated from the speech to text application (Fig. 2; [0023-0024]); and transmitting, by the mobile device, the text generated from the speech to text application to the remote endpoint such that the remote endpoint can display the text generated from the speech to text application on the display of the remote endpoint ([0035, 0020, 0028]).Molloy does not explicitly disclose receiving, via an application executing on a mobile device, text generated from a speech to text application; populating, via the application executing on the mobile device, a text field with the text generated from the speech to text application.
Yanagihara teaches receiving, via an application executing on a mobile device, text generated from a speech to text application ([0027]); populating, via the application executing on the mobile device, a text field with the text generated from the speech to text application (Fig. 1B; [0017]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yanagihara into the teachings of Molloy for the purpose of providing a speech input interface that support speech input from the user and displaying text derived from the received speech.
As to claim 2, Yanagihara teaches the method of claim 1 wherein the text field is a text editable field in a graphical user interface (Fig. 1B; [0015, 0017, 0019]).
As to claim 3, Yanagihara teaches the method of claim 1 wherein the text field is a word processor document (Fig. 1B; [0015]).

As to claim 5, Molloy teaches the method of claim 1 wherein the selected remote endpoint is a laptop computer ([0019]).
As to claim 6, Molloy teaches the method of claim 1 wherein the selected remote endpoint is a second mobile device wherein the second mobile device has a second mobile device display larger than a display of the mobile device ([0019]; Fig. 1 – second communication device 120 display can be larger than a display of the mobile device 100).
As to claim 7, Molloy teaches the method of claim 1 wherein the mobile device is coupled to the remote endpoint via a cable ([0015] – landline cable).
As to claim 8, Molloy teaches the method of claim 1 wherein the mobile device is connected to the remote endpoint via a Bluetooth communication link ([0014]).
As to claim 9, Molloy teaches the method of claim 1 wherein the mobile device is connected to the remote endpoint via a network communication link (Fig. 1; [0014]).

4.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Molloy and Yanagihara in view of Doitch et al. (2017/0142094).
As to claim 10, Molloy and Yanagihara do not explicitly discuss the method of claim 1 wherein the mobile device is connected to the remote endpoint by registering the remote endpoint with a management processor.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Doitch into the teachings of Molloy and Yanagihara for the purpose of providing single sign-on identity management between local and cloud-based systems.
As to claim 11, Doitch teaches the method of claim 1 wherein the mobile device is registered with the management processor wherein the management processor associates the remote endpoint and the mobile device by a user identification ([0016, 0026-0028, 0038]).

5.	Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Molloy and Yanagihara in view of Sagar et al. (2011/0035355).
As to claim 12, Yanagihara teaches receiving at the mobile device edits to the text data ([0045, 0055]).  Molloy and Yanagihara do not explicitly discuss synchronizing the text at the mobile device with the edits from the remote endpoint.
Sagar teaches synchronizing the text between multiple endpoints ([0013, 0039]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Sagar into the teachings of Molloy and Yanagihara for the purpose of synchronizing data between endpoints (as discussed by Sagar, abstract).

Sagar teaches editing at the mobile device the text and transmitting the edits to the remote endpoint to synchronize the text at the remote endpoint ([0013, 0039]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Sagar into the teachings of Molloy and Yanagihara for the purpose of synchronizing data between endpoints (as discussed by Sagar, abstract).

6.	Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Samdadiya et al. (2012/0265805) in view of Abu Awad (2014/0327599).
As to claim 14, Samdadiya teaches a display system (Figs. 7 & 8; [0086]) comprising: a mobile device ([0022, 0086]), the mobile device having an application to receive data from a hosted application and display the data received from the hosted application in a display box on the mobile device (Figs. 4-7; [0067, 0024]), at least one remote endpoint operatively coupled via at least one communication link to the mobile device ([0023]), wherein the mobile device is configured such that the at least one remote endpoint is selectable by a user of the mobile device ([0060]).  Samdadiya does not explicitly discuss the data in the display box on the mobile device is displayed on a monitor of the at least one remote endpoint.
Abu Awad teaches the data in the display box on the mobile device is displayed on a monitor of the at least one remote endpoint ([0012]).

As to claim 15, Samdadiya teaches the display system of claim 14 wherein the at least one remote endpoint is a plurality of endpoints ([0022]).
As to claim 16, Samdadiya teaches the display system of claim 15 wherein the remote endpoint is operatively coupled to the mobile device by a direct communication link ([0091]).
As to claim 17, Samdadiya teaches the display system of claim 15 wherein the mobile device is operatively coupled to a management application in a server coupled to the mobile device via a network and the at least one remote endpoint is operatively coupled to the management application in the server via the network ([0091, 0023]).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawa (US Patent 9,667,773) teaches audio file management for automated synchronization of an audio track with external video playback.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652